Citation Nr: 1117141	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from March 1997 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 RO rating decision that, in pertinent part, denied a compensable rating for left ear hearing loss.  

The Board observes that the January 2006 RO decision (noted above) also, in pertinent part, denied a compensable rating for denervation of the inferior alveolar nerve.  The Veteran filed a notice of disagreement addressing that issue in November 2006.  A July 2007 RO decision increased the rating for the Veteran's service-connected denervation of the inferior alveolar nerve to 10 percent, effective April 22, 2005.  The RO issued a responsive statement of the case in July 2007.  In his August 2007 substantive appeal, the Veteran confined his appeal to the issue of entitlement to a compensable rating for left ear hearing loss.  The record does not reflect that a timely substantive appeal has been submitted as to the issue of entitlement to an increase in a 10 percent rating for denervation of the inferior alveolar nerve.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA audiological examination in July 2007.  As to a summary, the examiner indicated that the Veteran had normal hearing in his left ear from 250 to 2000 Hertz, sloping to a mild sensorineural hearing loss from 3000 to 4000 Hertz, and returning to normal hearing from 6000 to 8000 Hertz.  

In a March 2011 informal hearing presentation, the Veteran's representative reported that the Veteran was contending that his left ear hearing loss had increased in severity.  

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected left ear hearing loss in over three and a half years.  As such, the record raises a question as to the current severity of the Veteran's service-connected left ear hearing loss.  Additionally, the Veteran's representative has specifically requested that he be scheduled for an additional VA examination.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file contains no record of any treatment (VA or private) for left ear hearing loss since August 2006.  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left ear hearing problems since August 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Have the Veteran undergo a VA examination to determine the severity of his service-connected left ear hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected left ear hearing loss should be reported in detail.  

3.  Thereafter, review the Veteran's claim for entitlement to a compensable rating for left ear hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


